                                                                          Motion GRANTED.



                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

BRYAN D. JONES and JEFFERY G. JONES,                  )
                                                      )
                        Plaintiffs,                   )
                                                      )    Civil Action No. 3:20-cv-0920
                v.                                    )
                                                      )    Judge Aleta A. Trauger
GLAD MUSIC PUBLISHING &                               )    Magistrate Judge Newbern
RECORDING LP d/b/a GLAD MUSIC CO.                     )
AND/OR GLAD MUSIC PUBLISHING et al.,                  )
                                                      )
                        Defendants.                   )



               JOINT MOTION TO ENTER AGREED ORDER
    EXTENDING DEADLINE TO REOPEN ACTION AND FOR DISMISSAL WITH
               PREJUDICE OF DEFENDANT NANCY JONES


       Plaintiffs Bryan D. Jones and Jeffery G. Jones and Defendant Nancy Jones (“Parties”)

jointly move this Court for entry of the attached Agreed Order Extending the Deadline to Reopen

Action and For Dismissal With Prejudice of Defendant Nancy Jones. In support of this motion

the Parties state as follows:

       This Court previously entered an Agreed Order of Dismissal Without Prejudice of

Defendant Nancy Jones. (Doc. No. 148). By its terms, the dismissal of Defendant Nancy Jones

was to become with prejudice on August 13, 2021, as extended, (Doc. 167, Order) unless either

party moved to reopen the case prior to that time. The Parties are working towards resolution

that involves title to over 150 compositions created on or before June 11, 1968, and thus, it is

taking substantially longer to finalize the list of compositions than originally anticipated.

Further, the parties are close to finalizing a settlement agreement and the documents pertaining

to the same, including a comprehensive list of compositions. Thus, the Parties jointly request



   Case 3:20-cv-00920 Document 179 Filed 08/13/21 Page 1 of 1 PageID #: 1434
